Citation Nr: 1146848	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The appellant entered active duty in June 1973 and separated from active duty in September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the case was remanded by the Board in October 2011.  The AOJ was to:  (1) provide notice to the appellant regarding what evidence is needed to establish veteran status; (2) obtain complete copies of the appellant's service personnel records; and (3) readjudicate the matter with application of all appropriate laws and regulations and consideration of all additional information obtained since the issuance of a November 2007 statement of the case.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In the appellant's case, it does not appear that any of the remand directives has been accomplished.  Consequently, the Board must remand the case so that there may be compliance with the October 2011 remand instructions.  Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.13 must be included in the notice letter.

2.  Obtain complete copies of the claimant's service personnel records from the appropriate source.

3.  Finally, readjudicate the matter with application of all appropriate laws and regulations (to include 38 C.F.R. §§ 3.12, 3.13) and consideration of all additional information obtained since the issuance of the November 2007 statement of the case (SOC).  If the decision remains adverse to the claimant, he and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

